Citation Nr: 0426342	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  96-16 313	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
calluses of the right foot.

2.  Entitlement to a rating in excess of 10 percent for 
calluses of the left foot.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left inguinal herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to May 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the veteran's calluses of the right foot 
are characterized by tenderness and repeated debridement.

2.  The competent and probative medical evidence of record 
demonstrates that the veteran's calluses of the left foot are 
characterized by tenderness and repeated debridement.

3.  The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of a right inguinal 
herniorrhaphy are characterized by a tender scar and no 
recurrence of hernia.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's residuals of a left inguinal 
herniorrhaphy are characterized by a tender scar and no 
recurrence of hernia.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
calluses of the right foot are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

2.  The criteria for a rating in excess of 10 percent for 
calluses of the left foot are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2003).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a right inguinal herniorrhaphy are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7338, 4.118, Diagnostic Code 7804 (2003).

4.  The criteria for an initial rating in excess of 10 
percent for residuals of a left inguinal herniorrhaphy are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, 
Diagnostic Code 7338, 4.118, Diagnostic Code 7804 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA podiatry records dated from August 1994 to November 1999 
indicate the veteran sought treatment for corns and calluses.  
Physicians found diffuse and painful calluses, and performed 
debridement.

In May 1997, the veteran underwent VA examination.  The 
veteran gave a history of bilateral inguinal hernia repair in 
1982 while on active duty.  He complained of intermittent 
sharp pains with itching in the scar areas since 1982.  He 
denied any recurrence of the hernia.  He also gave a history 
of painful calluses on the bottoms of his feet since he was 
in service.  He saw a podiatrist every three months.  He said 
his feet became painful when he stood on them for long 
periods of time.  Clinical evaluation of the veteran's feet 
revealed diffuse plantar keratosis on the bottom of the right 
foot, which was painful to palpation.  There were also two 
painful calluses on the bottom of the left foot.  There were 
no other abnormalities noted.  The abdomen was within normal 
limits.  Examination of the inguinal areas revealed old, 
healed scars, which were tender to palpation.  There was no 
recurrence of hernia noted on either side.  The diagnoses 
were plantar keratosis of both feet, and status post inguinal 
hernia repair with complaints of residual intermittent pain.

In May 2000, the veteran underwent VA examination of the 
feet.  He gave a history of calluses since 1984.  He 
complained of chronic pain and swelling in both feet and 
flare-ups, mostly at night, that required frequent soaking 
and shaving of the feet.  The veteran used orthopedic shoes 
with some relief.  Clinical evaluation revealed tenderness at 
the sites of the calluses.  The veteran ambulated without an 
assistive device, but was unable to toe-walk secondary to 
pain.  The diagnosis was severe metatarsalgia of the feet.

In May 2000, the veteran underwent VA hiatal hernia 
examination.  He reported right inguinal hernia repair in 
1983 and left inguinal hernia repair in 1984.  He denied any 
urinary symptoms, had no nausea or vomiting, and had regular 
bowel movements.  He complained of bilateral inguinal pain 
for three years.  He had no daytime pain, but it awakened him 
from sleep.  He complained of pain when sitting or lying 
down, but no abdominal pain.  At times the veteran noticed a 
bulge in the bilateral groin area.  He had no dysphagia, 
pyrosis, epigastric pain, hematemesis, melena, reflux, 
regurgitation, nausea, or vomiting.  On examination, the 
veteran's abdomen was soft, with no tenderness or masses.  
Bowel sounds were normal and there was no organomegaly.  
There were bilateral healed inguinal scars, which were tender 
on palpation.  There were no masses in the rectum, heme was 
negative, and the hernial orifices were intact.  The 
diagnosis was status post bilateral inguinal hernia repair, 
without recurrence, and with residual incisional pain.

In November 2002, the veteran underwent VA foot examination.  
He complained of intermittent pain and stiffness bilaterally.  
Prolonged ambulation caused flare-ups.  He could ambulate 
without an assistive device up to ten or twenty blocks.  On 
examination, there was tenderness at the bunions and 
calluses.    There were tender calluses under the metatarsal 
heads.  The diagnosis was bilateral metatarsalgia.

In November 2002, the veteran also underwent another VA 
hiatal hernia examination.  He had no abdominal pain.  He had 
regular bowel movements, and no melena or bright red blood 
per his rectum.  He complained of intermittent bilateral 
inguinal pain, and said he did not notice bulging on either 
side.  He had no dysphagia, pyrosis, hematemesis, melena, 
reflux, regurgitation, nausea, or vomiting.  On examination, 
his abdomen had no tenderness or distention.  Bowel sounds 
were normal, and there were no masses or organomegaly.  There 
were bilateral inguinal hernia scars, and his hernial 
orifices were intact.  The diagnosis was bilateral inguinal 
hernia repair, without recurrence, and chronic inguinal pain 
since surgery.

In February 2003, the veteran underwent VA skin examination.  
Currently, he said he was cutting his blisters and bunions 
himself.  He had shoes from the clinic.  There was burning 
and tenderness over the area.  There were no malignant or 
benign skin neoplasms.  On examination, the veteran had a 
two- or three-centimeter callus on the ball of each foot.  On 
the right foot, there was a one- or two-centimeter callus at 
the mid-lateral sole and a one-centimeter callus at the heel.  
The left foot had a one-centimeter callus on the second toe 
that was tender.  There was no scarring, acne, alopecia 
areata, or hyperhidrosis.  The diagnosis was calluses and at 
least as likely as not, warts underlying.

In February 2003, the veteran underwent another VA foot 
examination.  The veteran reported intermittent pain and 
swelling in his feet.  Complaints were identical to his 
previous VA feet examination.  On examination, goniometer 
measurements were within normal limits.  There was 
intermittent pain with ambulation.  There was evidence of 
marked tenderness under the bilateral fourth metatarsal head 
calluses.  The veteran had normal ambulation without 
assistive devices.  The diagnosis was metatarsalgia.

In June 2004, the veteran was again afforded a VA examination 
of the feet.  His claims file was reviewed.  He complained of 
pain in both feet, primarily when he walked.  He had some 
pain after sitting.  He stated that he shaved his calluses 
once every other week.  He did not have any inserts in 
service, but had some kind of padding.  He could only wear 
certain shoes.  Inserts gave him some pain relief.  He felt 
that his pain affected his job performance as a housekeeper.  
His feet were very painful at the end of the day.  He soaked 
them, which did not alleviate all the pain.  The veteran was 
unable to play any sports.  He never had injections or 
surgeries on his feet.  He did not use an assistive device, 
and he had problems with stairs.  On examination, the left 
foot had a callus on the submetatarsal three, a corn on the 
second toe medially, and bunion deformities.  The right foot 
had a callus on submetatarsal four.  The calluses were 
extremely painful.  The veteran jumped on palpation.  He also 
had pain surrounding the calluses on the ball of the foot.  
The right foot had a bunion deformity.  There was some 
crowding of the toes due to the bunion deformity.  There was 
limited loss of function due to pain.  The diagnoses were 
submetatarsal three callus of the left foot, submetatarsal 
four callus of the right foot, and bilateral bunion 
deformities.

In June 2004, the veteran also underwent another VA 
examination for skin diseases.  He complained of pain for the 
past couple of years in both groins and the lower abdomen, 
going down to the legs.  He took Motrin every day.  He stated 
he could not lie down at night.  He rated his pain as nine 
out of ten.  It interfered with his sleep.  He refused 
injection therapy.  On examination, the veteran had four-inch 
bilateral scars in the inguinal region, with dimensions of a 
hair.  They were well healed, with no signs of inflammation, 
keloid, ulceration, or hernia on either side.  Palpation was 
questionable or revealed minimal tenderness.  The veteran 
screamed even before the scar was touched, and there was no 
lymphadenopathy in the groin.  The assessment was a history 
of pain in the groin with questionable or minimal tenderness 
on palpation.  His subjective complaints of pain did not 
correspond to the objective finding of well-healed thin scars 
on both sides.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claims.  In addition, the veteran 
was advised, by virtue of detailed July 2000 and July 2004 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the veteran's claims, and that the SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to increased ratings.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the July 
2000 SSOC contained the new reasonable doubt regulation 
codified at 38 C.F.R. § 3.102 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



B.  Applicable Law

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2003).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

C.  Bilateral Calluses

The veteran is currently service connected for calluses on 
his feet.  Each foot is rated 10 percent disabled under the 
criteria of 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 
(2003) (scars, superficial, painful on examination).  Under 
this code, a 10 percent evaluation is the maximum, and only, 
rating assigned for painful, superficial scars.  Id.

In an effort to award the veteran the highest possible 
disability rating for his calluses, the Board notes that 
certain skin disabilities can result in a rating higher than 
10 percent under Diagnostic Codes 7800 (disfigurement of the 
head, face, or neck), 7801 (scars, other than head, face, or 
neck, that are deep or that cause limited motion), 7806 
(dermatitis or eczema), 7815 (bullous disorders), 7816 
(psoriasis), 7817 (exfoliative dermatitis), 7821 (cutaneous 
manifestations of collagen-vascular diseases not listed 
elsewhere), 7822 (papulosquamous disorders not listed 
elsewhere), 7824 (diseases of keratinization), 7825 
(urticaria), 7826 (vasculitis, primary cutaneous), 7827 
(erythema multiforme; toxic epidermal necrolysis), 7828 
(acne), 7829 (chloracne), 7830 (scarring alopecia), and 7833 
(hyperhidrosis).  However, the veteran's calluses either do 
not fit into the categories for these ratings or would result 
in the same 10 percent disability rating he already receives.

During the pendency of the veteran's appeal, and effective 
August 30, 2002, the rating criteria for evaluating skin 
disorders found in the Rating Schedule at 38 C.F.R. 4.118 
were amended.  See 67 Fed. Reg 49,590-99 (July 31, 2002).  
The modifications to the Rating Schedule changed the criteria 
for rating scars under Diagnostic Codes 7800-7805 (now 
codified at 38 C.F.R. § 4.118, DCs 7800-7805).

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000).  The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period before and after the 
change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
pertinent amended regulations).  See also 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 14.507 (precedent opinions of VA General 
Counsel are binding on Board).

The Board notes, first, that the criteria for DC 7804, under 
which the veteran is currently rated, did not change, and, 
thus, 10 percent was the maximum rating available.  
Furthermore, the ratings in effect prior to July 31, 
2002,which provided for a rating in excess of 10 percent for 
skin disabilities were DC 7800 (scars, disfiguring, head, 
face or neck), 7801 (scars, burns, third degree), 7806 
(eczema), and 7811 (tuberculosis luposa).  None of these 
criteria apply to the veteran's disability.  Therefore, an 
increased rating for calluses cannot be granted under the 
applicable diagnostic criteria.

D.  Right and Left Inguinal Herniorrhaphy Residuals

The Board notes that the claim based upon residuals of left 
(but not right) inguinal herniorrhaphy is a case in which the 
veteran has expressed continuing disagreement with the 
initial rating assignment.  The U.S. Court of Appeals for 
Veterans Claims has addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of entitlement to compensation, and a later 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Court noted that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations do not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran currently has right and left 10 percent ratings 
under the criteria of 38 C.F.R. § 4.114, DC 7338 (2003) 
(hernia, inguinal) and under DC 7804, discussed above.  Under 
DC 7338, an inguinal hernia is rated noncompensable if it is 
small, reducible, or without true hernia protrusion, or if it 
is not operated, but remediable.  A 10 percent disability 
rating is warranted where it is postoperative recurrent, 
readily reducible, and well supported by a truss or belt.  A 
30 percent rating is warranted for small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
truss, or not readily reducible.  A 60 percent disability 
rating is warranted for large, postoperative, recurrent, not 
well supported under ordinary conditions and not readily 
reducible, when considered inoperable.  Id.

The veteran's bilateral residuals of hiatal hernias have 
consistently been described by VA examiners in May 2000 and 
November 2002 as nonrecurrent.  His disability, therefore, 
does not qualify for a compensable rating under DC 7338.

The RO, therefore, determined that his inguinal herniorrhaphy 
residuals should instead be rated as scars under the criteria 
of DC 7804.  He was awarded a 10 percent disability rating 
for each scar, on thew basis of each one being superficial 
and painful on examination.  As stated above, this is the 
highest possible rating under the criteria of DC 7804.  
Furthermore, the diagnostic codes related to skin 
disabilities that provide for ratings in excess of 10 
percent, in effect both before and after July 31, 2002, as 
discussed above in reference to the veteran's calluses, are 
not for application in relation to the veteran's residuals of 
right or left inguinal herniorrhaphy.  

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected residuals of a 
left inguinal herniorrhaphy, as the Court indicated can be 
done in this type of case.  However, upon reviewing the 
longitudinal record in this case, we find that, at no time 
since the filing of the veteran's claim for service 
connection in August 1995, has his left inguinal 
herniorrhaphy been more disabling than as currently rated 
under this decision.

E.  Conclusion

In relation to the above claims, the Board has considered 
whether the case should be referred for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2003).  In this 
respect, the Board notes that the medical evidence fails to 
show, and the veteran has not asserted, that he has required 
frequent periods of hospitalization for his calluses or 
residuals of inguinal herniorrhaphy.  In sum, there is no 
indication in the

record of such an unusual disability picture that application 
of regular schedular standards is impractical, especially in 
the absence of any allegation of marked interference with 
employment.  While the veteran indicated that his employment 
as a housekeeper increases the pain of his callous 
disability, there is no indication that any of these 
disabilities markedly interfere with his job or earning 
potential, beyond that contemplated by the four separate 10 
percent disability ratings he currently receives.  Therefore, 
the Board finds that the criteria for submission for an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board recognizes that the veteran believes that his 
service-connected conditions should each be rated higher than 
10 percent.  His sincerity is not in question.  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms.  See Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 
494 (1992).  See also Routen, supra; Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).  Here, the veteran has not submitted 
any medical opinion or other medical evidence that supports 
his claims that his current disabilities are more disabling 
than they are currently rated.  Thus, the claims for ratings 
in excess of 10 percent for calluses and inguinal 
herniorrhaphies must be denied.  38 U.S.C.A. §§ 1131, 
5107(a); 38 C.F.R. §§ 3.303, 3.310.

Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.  As the 
evidence preponderates against the claims for ratings in 
excess of 10 percent for the veteran's bilateral calluses and 
inguinal herniorrhaphies, the benefit-of-the-doubt doctrine 
is inapplicable, and the increased ratings must be denied.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for calluses of the right foot is denied.

Entitlement to a disability rating in excess of 10 percent 
for calluses of the left foot is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right inguinal herniorrhaphy is denied.

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a left inguinal herniorrhaphy is 
denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



